Her cure, J. P., Peters, Spain and Carpinello, JJ.,
concur. Ordered that the order is modified, on the law, without costs, by reversing so much thereof as denied that part of the motion of defendant War ex Terminals Corporation which determined that plaintiff adequately responded to Warex’s second and third notices of discovery, and as determined items 1 and 2 of the privilege log to be exempt from disclosure; grant said defendant’s motion to that extent, partially deny plaintiff’s cross motion to that extent and matter remitted to the Supreme Court for further proceedings not inconsistent with this Court’s decision; and, as so modified, affirmed.